          Case 3:18-cv-07653-JD Document 45 Filed 02/20/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                         Civil Minutes


 Date: February 20, 2020                                            Judge: Hon. James Donato

 Time: 8 Minutes

 Case No.       C-18-07653-JD
 Case Name      Linton et al v. Becerra et al

 Attorney(s) for Plaintiff(s):   George M. Lee
 Attorney(s) for Defendant(s):   Maureen C. Onyeagbako

 Deputy Clerk: Lisa R. Clark                                      Court Reporter: JoAnn Bryce

                                       PROCEEDINGS

Motion for Preliminary Injunction – Held

                                    NOTES AND ORDERS

The Court hears argument on the plaintiffs’ motion for a preliminary injunction, Dkt. No. 38, and
takes it under submission.




                                                1
